Citation Nr: 0207350	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  00-18 712A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, to include a bipolar disorder.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
March 1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 RO decision which 
granted an increased rating to 40 percent for the service-
connected lumbar strain.  The veteran appeals for a higher 
rating.  The appeal also arises from a November 2000 RO 
rating decision which denied service connection for a 
psychiatric disorder.

The Board notes that the claim of service connection for a 
psychiatric disorder was previously denied by the RO.  The 
last denial of the claim was in August 1992.  The veteran was 
notified of the adverse determination in September 1992.  He 
did not appeal the decision.  As a result, the August 1992 RO 
decision denying the request to reopen the claim of service 
connection for a psychiatric disorder is final.  Thus, new 
and material evidence is needed to reopen the claim.  38 
U.S.C.A. § 5108, 7105.  In January 2001, the RO reopened the 
claim of service connection for a psychiatric disorder, 
finding that the veteran had submitted new and material 
evidence.  Notwithstanding the RO's action in January 2001, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for a psychiatric disorder.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, as listed on the cover 
page of this decision, the Board construes the issue to be 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.

In its September 2001 remand, the Board noted that the 
veteran appeared to be filing additional claims of service 
connection for congestive heart failure, emphysema, 
questionable sleep apnea, abrasions of the feet, hypertensive 
cardiovascular disease, anemia, lung problems and 
hypertension.  The Board referred these issues to the RO for 
appropriate actions.  To date, there have been no action 
taken on these claims.  The Board, therefore, again refers 
these issues to the RO for appropriate action.

The Board notes that having currently decided by way of the 
present Board decision that the veteran has in fact submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a psychiatric disorder, 
the Board will now undertake additional development with 
respect to the merits of the veteran's claim pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rules of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.


FINDINGS OF FACT

1.  An unappealed RO decision in August 1992 denied the 
veteran's request to reopen the claim of service connection 
for a psychiatric disorder.

2. The evidence received since the August 1992 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

3.  The veteran's service-connected lumbosacral strain is 
manifested by at most severe limitation of motion of the 
lumbar spine; it is not manifested by ankylosis of the lumbar 
spine.

CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the August 1992 RO decision, and thus the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  The criteria for a rating in excess of 40 percent for the 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71, Diagnostic 
Code 5289, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided Statements and Supplemental Statements of the 
Case, including a Statement of the Cases dated in June 2000 
and January 2001, Supplemental Statements of the Case dated 
in December 2000, December 2001, March 2002 and April 2002.  
Additionally, in October 2001, the RO sent the veteran a 
letter informing him of the provisions of the VCAA.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate his claims.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this appeal, including those dated in April 2000, October 
2000, December 2000, January 2002, and February 2002.  The 
Board is unaware of any additional evidence that may be 
pertinent to this appeal.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder

The veteran is seeking to reopen his claim for entitlement to 
service connection for a psychiatric disability.  The 
referenced claim was previously denied by the RO in an August 
1992 confirmed rating decision.  In May 2000, the veteran 
filed his most recent application to reopen his previously 
denied claim.  Therefore, his application to reopen that 
claim was initiated prior to August 29, 2001, the effective 
date of the amended § 3.156, which redefines "new and 
material evidence" needed to reopen a previously denied 
claim.  See Fed. Reg. 45,620, 45,629-30 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156(a) will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's May 
2000 application to reopen, which is discussed below.

The claim for service connection for a psychiatric disorder 
was denied by the RO in January 1965 and in April 1969.  The 
veteran's request to reopen the claim of service connection 
for a psychiatric disorder was denied in November 1977, 
January 1978 and August 1992.  The veteran did not appeal the 
decisions, and they are considered to be final, with the 
exception that the claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  The 
question now presented is whether new and material evidence 
has been presented, since the last RO decision (August 1992), 
which would permit the reopening of the claim for service 
connection for a psychiatric disorder.  Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Evidence available at the time of the August 1992 RO decision 
included a DD Form 214 showing the veteran had active 
military service from March 1962 to March 1963.  Service 
medical records show he reported to the mental health clinic 
in September 1962 complaining of nervousness and of an 
inability to adjust to military life.  The examiner offered 
an impression that the veteran appeared to be an immature 
person, impulsive and had poorly controlled hostility.  The 
veteran was also found by the examiner to be poorly 
controlled and organized emotionally.  A couple of weeks 
later the veteran reported to the mental health clinic 
complaining of nervousness due to constant harassment by 
those in his unit.  He expressed his desire to be eliminated 
from service and that he was prepared to take actions on his 
own (i.e., AWOL).  In February 1963, the veteran underwent 
neurological examination due to his recited history of 
sustaining a head injury prior to entering service.  A 
statement from the veteran's parents was obtained.  In this 
statement, the parents stated that the veteran had a head 
illness all of his life and that they did not considered him 
fit to continue in military service.  The neurologist stated 
that the veteran had a normal examination.  The neurologist 
stated that he found no physical basis for the parent's 
statement that the veteran was unfit to continue military 
service.  The impression was that the veteran's complaints of 
dizzy spell were most likely due to hyperventilation, 
secondary to anxiety.  The veteran's February 1963 discharge 
examination revealed the veteran had a normal psychiatric 
examination.

Postservice medical records consisted of a VA social survey 
and psychiatric examination dated in 1964.  The social worker 
stated that the veteran's condition was psychological, 
possibly of a conversion hysteria nature.  The psychiatrist 
diagnosed the veteran as having a chronic anxiety reaction.  
Hospital reports were also considered at the time of the 
August 1992 RO decision.  Hospital reports from February 1969 
to March 1969 shows a diagnosis of anxiety reaction.  The 
veteran was hospitalized for back pain complaints from March 
1970 to April 1970.  At the conclusion of such 
hospitalization, the diagnoses included psychophysiological 
reaction of the musculoskeletal system manifested by low back 
pain and a conversion reaction.  The examiner stated that 
along with the conversion reaction, there was a possibility 
of some malingering.  A hospital summary covering the period 
of October to November 1982 reveals a diagnosis of alcohol 
dependence and dysthymic disorder.  Also submitted were 
statement from the veteran to the effect that he had a 
psychiatric disorder which began in service. 

Evidence submitted since the final August 1992 RO decision 
includes an additional service medical report dated in 
February 1963.  The February 1963 report of psychiatric 
evaluation report reveals that the veteran had almost one 
year of military duty and that he had been AWOL on two 
occasions to dramatize his desire to leave the Army.  It was 
reported that the veteran was dissatisfied with the Army and 
that he could not tolerate the regimentation and the work.  
The veteran reported having problems getting along with his 
parents.  A mental status examination revealed that the 
veteran had a tendency to over-dramatize and that he had a 
hysterical blink.  He had no motivation for duty.  The 
diagnosis was emotional instability reaction, chronic, 
severe.  Such diagnosis was not considered to be incurred in 
the line of duty and it was determined that such diagnosis 
existed prior to service.  The psychiatrist stated that the 
veteran had no mental condition which warranted separation 
from service.  

Also submitted were additional statements from the veteran, 
an April 2001 Video-Conference Board hearing testimony, and 
medical reports and statements from 1988 to 2002, including 
those from the Social Security Administration.  The medical 
reports reveal diagnoses of bipolar disorder, anxiety 
disorder, post-traumatic stress disorder (PTSD), dysthymic 
disorder, adjustment disorder with mixed emotional features, 
and a personality disorder.  While much of the additional 
evidence is cumulative of other evidence of previously of 
record, medical opinions dated in 2000 through 2002 are both 
new and material.  The evidence is new in that it is not 
cumulative of evidence previously of record and the medical 
opinions are material since it bears directly and 
substantially upon the matter under consideration, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection.  38 C.F.R. § 3.156.

Given the foregoing, the Board concludes that new and 
material evidence has been submitted to reopen the claim for 
service connection for a psychiatric disorder.  The Board 
must now make a determination as to whether the evidence 
supports the claim of service connection for a psychiatric 
disorder.

III.  Increased Rating for the Service-connected Lumbosacral 
Strain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

In March 2000, the veteran submitted a claim for an increased 
rating for his service-connected lumbosacral strain.  In May 
2000, the RO granted an increased rating to 40 percent for 
the service-connected lumbosacral strain.  The veteran 
continued to appeal for a higher rating, claiming that his 
service-connected low back disorder is more disabling than 
reflected in the 40 percent rating currently assigned.  

The medical evidence shows that the veteran has long history 
of having problems with his back for which he has undergone 
surgical treatment.  Such is supported in medical reports 
dating from the early 1970's through 2002 as well as through 
the veteran's RO hearing testimony in September 2000 and 
during a Video-Conference Board hearing dated in April 2001.  
The veteran has been diagnosed with various disabilities of 
the back; however, service connection has only been 
established for lumbosacral strain.

The veteran's service-connected lumbosacral strain is 
currently rated 40 percent under 38 C.F.R. § 4.71, Code 5295, 
lumbosacral strain.  The Board observes that a rating in 
excess of 40 percent is not in order under the rating 
criteria pertaining to limitation of motion of the lumbar 
spine (38 C.F.R. § 4.71a, Diagnostic Code 5292) or 
lumbosacral strain (38 C.F.R. § 4.71a, Diagnostic Code 5295), 
as the maximum rating under these diagnostic codes (assigned 
when there is severe lumbar spine limitation of motion or 
severe lumbosacral strain) is 40 percent.

Unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5289.  

In order for the veteran to receive a higher schedular rating 
it must be shown that he has unfavorable ankylosis of the 
lumbar spine.  Although the veteran has severe limitation of 
motion (which in part is due to nonservice-connected 
disorders), he does have some mobility or motion of the 
lumbar spine; none of the examinations performed in recent 
years have indicated ankylosis of the lumbar spine.  In this 
regard, an April 2000 VA orthopedic examination report 
reveals that range of motion studies of the lumbar spine 
showed forward flexion to 20 degrees, extension to 5 degrees, 
side bending was limited 60 percent, bilateral rotation was 
to 20 degrees.  The diagnoses were degenerative disc disease 
L3-L4 with degenerative spondylolisthesis mild, L3-4, 
recurrent herniated nucleus pulposus, L4-5, degenerative 
joint disease L3-4, L4-5 and L5-S1, and lumbar radiculopathy.  
When examined by VA in January 2002, range of motion studies 
of the lumbar spine revealed forward flexion limited to about 
25 degrees, extension to 15 degrees, and bilateral side 
bending and rotation to 15 degrees.  He had pain while 
conducting the range of motion studies.  The veteran was 
diagnosed as having a mild resolved lumbar strain, herniated 
nucleus pulposus at multiple levels including L4-L5, L5-S1, 
and lumbosacral spine surgical procedures including 
laminectomy and discectomy and fusion, also diagnosed was 
failed back syndrome.

The most recent medical evidence of record and the veteran's 
assertions show that he has a significant degree of 
functional impairment (which in part is largely attributed to 
nonservice-connected back disorders).  Notwithstanding the 
nonservice-connected back disorders, there is no medical 
evidence of any degree of additional range of motion loss or 
ankylosis due to pain, weakened movement, excess 
fatigability, or incoordination, nor is there any suggestion 
of pain that results in ankylosis of the lumbar spine during 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Thus, 
the next higher rating of 50 percent under 38 C.F.R. § 4.71, 
Code 5289 is not warranted.

The Board observes that the next higher rating of 60 percent 
under Diagnostic Code 5293, intervertebral syndrome is not 
for application as the veteran is not service-connected for 
any disc disorder.  The Board observes that in August 1973, 
the RO denied the claim of service connection for ruptured 
intervertebral disc of L5 and S1.  The veteran was notified 
of the decision that same month.  He did not file an appeal 
and therefore the decision became final.  Even after being 
informed in a September 2001 Board remand of the final August 
1973 RO decision and of the need to submit new and material 
evidence to reopen the claim, the veteran has yet to file a 
request to reopen the claim.  In light of the final August 
1973 RO decision denying service connection for ruptured 
intervertebral disc of L5 and S1, the veteran's lumbar disc 
disease cannot be considered is assessing whether the veteran 
is entitled to an increased rating for the service-connected 
lumbosacral strain.

In summary, the Board finds that the veteran's low back 
disorder is productive of no more than severe impairment, 
which is contemplated by his current 40 percent rating.  
Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened; the appeal is granted to this extent only.

An increased rating in excess of 40 percent for lumbosacral 
strain is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

